TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00513-CR


Chad Chapman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 4484, HONORABLE BEN WOODWARD, JUDGE PRESIDING



O R D E R

PER CURIAM
The opinion and judgment filed August 30, 2002, are withdrawn and the appeal is
reinstated.  Appellant's motion to supplement the record is granted.  
It is ordered September 27, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish